FILED
                            NOT FOR PUBLICATION                              DEC 31 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-17096

              Plaintiff - Appellee,              D.C. No. 3:11-cv-05112-MEJ

 v.
                                                 MEMORANDUM*
JIE ZHONG,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Maria-Elena James, Magistrate Judge, Presiding

                           Submitted December 8, 2015**
                             San Francisco, California

Before: WARDLAW, W. FLETCHER, and MURGUIA, Circuit Judges.

      Jie Zhong appeals the district court’s judgment revoking his citizenship

under 8 U.S.C. § 1451(a). The district court based its decision on the facts that

Zhong lied in his asylum application, entered into a fraudulent marriage to obtain


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration benefits, and lied in his citizenship application and interview. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Section 1451(a) authorizes the revocation of citizenship when citizenship

was “illegally procured or . . . procured by concealment of a material fact or by

willful misrepresentation.” The government bears the heavy burden to present

“clear, unequivocal, and convincing” evidence that does “not leave the issue in

doubt.” Fedorenko v. United States, 449 U.S. 490, 505 (1981) (citations omitted).

      Here, Zhong admitted to asylum and marriage fraud in written statements

and in two interviews with an immigration officer. Further, one of Zhong’s ex-

wives, a U.S. citizen who petitioned for a visa for Zhong, admitted in a written

statement that she married him for money and that the couple never lived together

or consummated their marriage. No evidence in the record corroborates Zhong’s

allegation that his statements were coerced. See Cuevas-Ortega v. I.N.S., 588 F.2d

1274, 1278 (9th Cir. 1979) (“[W]here there is nothing in the record indicating that

the alien’s statement was induced by coercion, duress, or improper action on the

part of the immigration officer, and where the petitioner introduces no such

evidence, the bare assertion that a statement is involuntary is insufficient.”).

      The district court properly concluded that Zhong’s asylum and marriage

fraud warranted revoking his citizenship for four reasons. First, the asylum fraud


                                           2
revealed that Zhong was never a refugee and, therefore, that he unlawfully

obtained permanent resident status and “illegally procured” his citizenship. See 8

U.S.C. § 1101(a)(42) (defining “refugee”); Fedorenko, 449 U.S. at 506, 514–15

(observing that citizenship is “illegally procured” and subject to revocation when

an individual was statutorily ineligible for naturalization). Second, Zhong’s

admissions established that he tried to obtain an immigration benefit “by fraud or

willfully misrepresenting a material fact”; he was therefore inadmissible to the

United States at the time he received his permanent resident status and, as such,

was also ineligible for citizenship. See 8 U.S.C. § 1159(b)(5) (establishing that an

individual must be admissible as an immigrant before becoming a lawful

permanent resident); id. § 1182(a)(6)(C)(i) (providing that an individual is

inadmissible if she or he tried to obtain a visa or other immigration benefit “by

fraud or willfully misrepresenting a material fact”). Third, Zhong’s fraud

establishes that he did not possess the requisite moral character for citizenship

during the relevant time period. See 8 U.S.C. § 1427(a) (“[N]o person . . . shall be

naturalized unless such applicant . . . is a person of good moral character.”); United

States v. Dang, 488 F.3d 1135, 1139 (9th Cir. 2007) (“In order to lawfully obtain

U.S. citizenship, a person must be of ‘good moral character’ for the five years

immediately preceding the date of filing her citizenship application, as well as


                                           3
from the date of filing this application until the date she or he is admitted to

citizenship.”). An individual lacks good moral character if she or he “has given

false testimony for the purpose of obtaining” immigration benefits. 8 U.S.C. §

1101(f)(6). Such is the case here. Fourth, Zhong’s fraud shows that he procured

citizenship “by concealment of a material fact or by willful misrepresentation”

within the meaning of 8 U.S.C. § 1451(a) and was therefore also ineligible for

citizenship on that ground. Zhong admitted that he lied at his naturalization

interview, and the record establishes that his lies were material, willful, and

resulted in the procurement of citizenship. See Kungys v. United States, 485 U.S.

759, 767 (1988) (describing the requirements for revoking citizenship on the basis

of a “concealment of a material fact” or a “willful misrepresentation”).

      In sum, the district court did not err in concluding that the government

presented “clear, unequivocal, and convincing” evidence requiring the revocation

of Zhong’s citizenship. Fedorenko, 449 U.S. at 505 (citation omitted).

AFFIRMED




                                           4